549 N.W.2d 671 (1996)
In the Matter of the Application for DISCIPLINARY ACTION AGAINST Charles D. ORVIK, a Member of the Bar of the State of North Dakota.
DISCIPLINARY BOARD OF the SUPREME COURT OF the STATE OF NORTH DAKOTA, Petitioner,
v.
Charles D. ORVIK, Respondent.
No. 950404.
Supreme Court of North Dakota.
June 24, 1996.
ORDER OF SUSPENSION
Formal proceedings for discipline were brought against Charles D. Orvik (Orvik) by Summons and Petition for Discipline which were received by Orvik on October 28, 1994. The material facts set out in the Petition for Discipline indicate that in 1987 Orvik was employed by a client to represent her in a wrongful death action for the death of her son; Orvik failed to file the action within the time required by the applicable statute of limitations; and that he failed to adequately inform his client of his failure to file the action until January of 1992. Orvik responded to the Petition for Discipline on November 16, 1994.
In April 1996, following this Court's rejection of a previous Stipulation, the Disciplinary Board, after adopting the findings and recommendation of a three-member hearing panel which was based on a second Stipulation, forwarded a Report to the Supreme Court accepting the Stipulation for Discipline entered into by Disciplinary Counsel and Orvik in April 1996. In the Stipulation, Orvik admits that he was employed by the client; he failed to file the wrongful death action within the time required by the statute of limitations and his failure to do so was the result of neglect; and that he failed to adequately inform his client of his failure to file the wrongful death action, so that she understood the legal significance of that failure, until January of 1992. Orvik acknowledges that his conduct violated Rule 1.1, Rules of Professional Conduct (RPC), (failure to provide competent representation); Rule 1.3, RPC, (failure to act with reasonable diligence and promptness in representing a client); and Rule 1.4, RPC, (failure to keep client reasonably informed). Under the Stipulation, the Board recommended that Orvik be suspended for a 30-day period and that he pay the costs and expenses of the disciplinary proceedings in the amount of $500.
Following review and consideration of this matter,
IT IS HEREBY ORDERED, that Charles D. Orvik, a member of the Bar of the State of North Dakota since July 14, 1967, is SUSPENDED from the practice of law for a period of 30 days, effective August 1, 1996; and that he pay the costs and expenses of the *672 disciplinary proceedings in the amount of $500, to the Secretary of the Disciplinary Board.
IT IS FURTHER ORDERED, that Charles D. Orvik provide certification of compliance in accordance with Rule 6.3, NDRLD.
   /s/ Gerald W. VandeWalle
       Gerald W. VandeWalle,
       Chief Justice
   /s/ Herbert L. Meschke
       Herbert L. Meschke,
       Justice
   /s/ Dale V. Sandstrom
       Dale V. Sandstrom,
       Justice
   /s/ Mary Muehlen Maring
       Mary Muehlen Maring,
       Justice
The Honorable WILLIAM A. NEUMANN, deeming himself disqualified, did not participate.